DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Rowell (Rowell – US 2018/0370567 A1) in view of Kim (Kim – US 2020/0047807 A1).

As to claim 1, Rowell discloses a lamp system for traffic lane indication using a navigation link, the lamp system comprising: 
a multi-function sensor (Rowell: Abstract, [0016], [0019]-[0028], and FIG. 1 the plurality of object sensor devices 102-1-102-6) configured to sense an environment and a line in front of a host vehicle (Rowell: Abstract, [0016], [0019]-[0028], and FIG. 1 the plurality of object sensor devices 102-1-102-6: Outputs of the example object sensor devices 102 may be used by the vehicle control unit 110 to detect vehicle lane boundaries for a roadway, objects in a vehicle route 134, capture live video of the vehicle environment 116, determine a vehicle velocity, etc…. each of the object sensor devices 102 may be configured to sense and/or analyze structured light, time of flight (e.g., of signals for Doppler sensing), light detection and ranging (LIDAR), light fields, and other information to determine depth/distance, direction and/or velocity of objects); 
a vehicle controller (Rowell: [0029]-[0032], [0035]-[0037], [0047], and FIG. 2 the processor 204: The vehicle control unit 110 can include one or more modules, at least some of which are described herein. The modules can be implemented as computer-readable program code that, when executed by a processor 204, implements one or more of the various processes described herein. One or more of the modules can be a component of the processor(s) 204, or one or more of the modules can be executed on and/or distributed among other processing systems to which the processor(s) 204 is operatively connected) configured to: 
predict a forward line based on the line sensed by the multi-function sensor and the location information of the host vehicle (Rowell: [0040], [0042], FIG. 1-2 and FIG. 5-7); and 
output the prediction line to follow the predicted forward line (Rowell: [0055]-[0058], [087]-[0090], FIG. 1-2 and FIG. 5-8: when the vehicle sensor data exceeds the threshold value, the appearance mode may convey the vehicle status via the enhanced lane marker data 316 based on at least one of a first virtual lane marker width 713 and pattern/color 712, a second virtual lane marker width 724 and pattern/color 722, and a virtual lane 702 having a first virtual lane marker width 713. As may be appreciated, the virtual lane 702 may also include a pattern/color, which may complement those of the virtual lane markers 510 and 520. Further, the widths 713 and 724, the pattern/colors 722 and 724, and the spacing value 714 may be different from one another to operate to direct attention of a vehicle operator, or prompt a user response, while also providing enhanced virtual lane marker data 316 to the overlay 606). 
Rowell does not explicitly disclose a line lamp configured to generate and output a prediction line at a location corresponding to a line of a road; 
a navigation device configured to provide location information of the host vehicle; and 
predict a forward line based on the line sensed by the multi-function sensor and the location information of the host vehicle provided by the navigation device; and control the line lamp to output the prediction line to follow the predicted forward line.
However, it has been known in the art of vehicle control functions to implement a line lamp configured to generate and output a prediction line at a location corresponding to a line of a road; 
a navigation device configured to provide location information of the host vehicle; and 
predict a forward line based on the line sensed by the multi-function sensor and the location information of the host vehicle provided by the navigation device; and control the line lamp to output the prediction line to follow the predicted forward line, as suggested by Kim, which discloses a line lamp (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], and FIG. 2 the front projector and the rear projector 234) configured to generate and output a prediction line at a location corresponding to a line of a road (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving); 
a navigation device (Kim: FIG. 2 the GPS receiver 211, the detailed map DB 212, and the travelling state recognition device 214) configured to provide location information of the host vehicle (Kim: [0013]-[0014], [0035], [0055], [0060], and FIG. 2-9: the projection information controller 231 may confirm the current location of the vehicle through the GPS receiver 211, a detailed map of the neighboring roads through the detailed map database 212, and the traveling route through the navigation system 220, and may control the curvature of the laser beam so that the laser beam indicates the turning direction when the vehicle approaches a turning point. In addition, in the case in which the front and rear projectors 233 and 234, which will be described later, are configured to output a plurality of colors, the projection information controller 231 may perform control such that laser beams of different colors are output to respective locations); and 
predict a forward line based on the line sensed by the multi-function sensor and the location information of the host vehicle provided by the navigation device (Kim: [0013]-[0014], [0035]-[0036], [0048]-[0050], [0055], [0060], and FIG. 2-9: In addition, in the case in which the front and rear projectors 233 and 234, which will be described later, are configured to output a plurality of colors, the projection information controller 231 may perform control such that laser beams of different colors are output to respective locations); and 
control the line lamp to output the prediction line to follow the predicted forward line (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving).
Therefore, in view of teachings by Rowell and Kim, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle display system of Rowell to include a line lamp configured to generate and output a prediction line at a location corresponding to a line of a road; 
a navigation device configured to provide location information of the host vehicle; and 
predict a forward line based on the line sensed by the multi-function sensor and the location information of the host vehicle provided by the navigation device; and control the line lamp to output the prediction line to follow the predicted forward line, as suggested by Kim. The motivation for this is to provide driving condition of a vehicle to a driver in order to enable safe driving of the driver.

As to claim 3, Rowell and Kim disclose the limitations of claim 1 further comprising the lamp system of claim 1, wherein the vehicle controller predicts the forward line by analyzing a curvature or a size of the line captured through the multi-function sensor (Rowell: [0019]-[0020], [0027], [0040]-[0042], [0049], [0055], and FIG. 4-8: the vehicle control unit 110 may operate to generate virtual lane marker data as the vehicle 100 travels a roadway. The roadway may include a dotted center line and road edges. The roadway can also include several lanes on each side of a center line to define multiple roadway lanes). 

As to claim 5, Rowell and Kim disclose the limitations of claim 1 further comprising the lamp system of claim 1, wherein the vehicle controller is configured to cause the prediction line and a location of the host vehicle to be displayed (Rowell: [0055]-[0058], [087]-[0090], FIG. 1-2 and FIG. 5-8: when the vehicle sensor data exceeds the threshold value, the appearance mode may convey the vehicle status via the enhanced lane marker data 316 based on at least one of a first virtual lane marker width 713 and pattern/color 712, a second virtual lane marker width 724 and pattern/color 722, and a virtual lane 702 having a first virtual lane marker width 713. As may be appreciated, the virtual lane 702 may also include a pattern/color, which may complement those of the virtual lane markers 510 and 520. Further, the widths 713 and 724, the pattern/colors 722 and 724, and the spacing value 714 may be different from one another to operate to direct attention of a vehicle operator, or prompt a user response, while also providing enhanced virtual lane marker data 316 to the overlay 606) through a head-up display (HUD) in real time ([0028], [0055]-[0058], and FIG. 2-8: As may be appreciated, with this vehicle sensor data, vehicle control unit 110 may operate to generate virtual lane marker data that may be presented for display to a vehicle user of a graphical user interface device, such as a heads up display, a head unit display, dash display, etc. The vehicle control unit 110 may operate to select an appearance mode to produce enhanced virtual lane marker data based on vehicle sensor data relating to vehicle operation (such as velocity, acceleration, deceleration, etc.) in relation to a threshold value, as is discussed in detail with reference to FIGS. 2-8). 

As to claim 8, Rowell and Kim discloses all the method for traffic lane indication by a lamp system for traffic lane indication using a navigation link limitations as claimed that mirrors the lamp system for traffic lane indication using a navigation link limitations in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method for traffic lane indication by a lamp system for traffic lane indication using a navigation link, the method comprising: 
receiving forward line information through a multi-function sensor (Rowell: Abstract, [0016], [0019]-[0028], and FIG. 1 the plurality of object sensor devices 102-1-102-6) sensing an environment and a line in front of a host vehicle (Rowell: Abstract, [0016], [0019]-[0028], and FIG. 1 the plurality of object sensor devices 102-1-102-6: Outputs of the example object sensor devices 102 may be used by the vehicle control unit 110 to detect vehicle lane boundaries for a roadway, objects in a vehicle route 134, capture live video of the vehicle environment 116, determine a vehicle velocity, etc…. each of the object sensor devices 102 may be configured to sense and/or analyze structured light, time of flight (e.g., of signals for Doppler sensing), light detection and ranging (LIDAR), light fields, and other information to determine depth/distance, direction and/or velocity of objects);
receiving location information of the host vehicle (Kim: [0013]-[0014], [0035], [0055], [0060], and FIG. 2-9: the projection information controller 231 may confirm the current location of the vehicle through the GPS receiver 211, a detailed map of the neighboring roads through the detailed map database 212, and the traveling route through the navigation system 220, and may control the curvature of the laser beam so that the laser beam indicates the turning direction when the vehicle approaches a turning point. In addition, in the case in which the front and rear projectors 233 and 234, which will be described later, are configured to output a plurality of colors, the projection information controller 231 may perform control such that laser beams of different colors are output to respective locations) through a navigation device (Kim: FIG. 2 the GPS receiver 211, the detailed map DB 212, and the travelling state recognition device 214); 
predicting a forward line based on a line sensed by the multi-function sensor and the location information (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving) of the host vehicle (Rowell: [0040], [0042], FIG. 1-2 and FIG. 5-7) provided by the navigation device (Kim: [0013]-[0014], [0035]-[0036], [0048]-[0050], [0055], [0060], and FIG. 2-9: In addition, in the case in which the front and rear projectors 233 and 234, which will be described later, are configured to output a plurality of colors, the projection information controller 231 may perform control such that laser beams of different colors are output to respective locations); and 
controlling a line lamp (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], and FIG. 2 the front projector and the rear projector 234) to output a prediction line to follow the predicted forward line (Rowell: [0055]-[0058], [087]-[0090], FIG. 1-2 and FIG. 5-8: when the vehicle sensor data exceeds the threshold value, the appearance mode may convey the vehicle status via the enhanced lane marker data 316 based on at least one of a first virtual lane marker width 713 and pattern/color 712, a second virtual lane marker width 724 and pattern/color 722, and a virtual lane 702 having a first virtual lane marker width 713. As may be appreciated, the virtual lane 702 may also include a pattern/color, which may complement those of the virtual lane markers 510 and 520. Further, the widths 713 and 724, the pattern/colors 722 and 724, and the spacing value 714 may be different from one another to operate to direct attention of a vehicle operator, or prompt a user response, while also providing enhanced virtual lane marker data 316 to the overlay 606 and Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving). 

As to claim 10, Rowell and Kim disclose the limitations of claim 8 further comprising the method of claim 8, wherein the predicting of the forward line includes: 
predicting a forward line by analyzing a curvature or a size of the line captured through the multi- function sensor (Rowell: [0019]-[0020], [0027], [0040]-[0042], [0049], [0055], and FIG. 4-8: the vehicle control unit 110 may operate to generate virtual lane marker data as the vehicle 100 travels a roadway. The roadway may include a dotted center line and road edges. The roadway can also include several lanes on each side of a center line to define multiple roadway lanes).

As to claim 12, Rowell and Kim disclose the limitations of claim 8 further comprising the method of claim 8, further comprising: 
after the controlling of the line lamp (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving), 
detecting the prediction line through the multi-function sensor and analyzing a location of the host vehicle based on the detected prediction line (Rowell: [0055]-[0058], [087]-[0090], FIG. 1-2 and FIG. 5-8: when the vehicle sensor data exceeds the threshold value, the appearance mode may convey the vehicle status via the enhanced lane marker data 316 based on at least one of a first virtual lane marker width 713 and pattern/color 712, a second virtual lane marker width 724 and pattern/color 722, and a virtual lane 702 having a first virtual lane marker width 713. As may be appreciated, the virtual lane 702 may also include a pattern/color, which may complement those of the virtual lane markers 510 and 520. Further, the widths 713 and 724, the pattern/colors 722 and 724, and the spacing value 714 may be different from one another to operate to direct attention of a vehicle operator, or prompt a user response, while also providing enhanced virtual lane marker data 316 to the overlay 606); and displaying the location of the host vehicle on a head-up display (HUD) (Rowell: [0028], [0055]-[0058], and FIG. 2-8: As may be appreciated, with this vehicle sensor data, vehicle control unit 110 may operate to generate virtual lane marker data that may be presented for display to a vehicle user of a graphical user interface device, such as a heads up display, a head unit display, dash display, etc. The vehicle control unit 110 may operate to select an appearance mode to produce enhanced virtual lane marker data based on vehicle sensor data relating to vehicle operation (such as velocity, acceleration, deceleration, etc.) in relation to a threshold value, as is discussed in detail with reference to FIGS. 2-8). 

As to claim 15, Rowell and Kim discloses all the lamp system for providing an optimal vehicle path indication limitations as claimed that mirrors the lamp system for traffic lane indication using a navigation link limitations in claim 1; thus, claim 15 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a lamp system for providing an optimal vehicle path indication, the lamp system comprising:
a multi-function sensor (Rowell: Abstract, [0016], [0019]-[0028], and FIG. 1 the plurality of object sensor devices 102-1-102-6)  configured to sense an environment and a path directly in front of a host vehicle on which the host path is set to travel on (Rowell: Abstract, [0016], [0019]-[0028], and FIG. 1 the plurality of object sensor devices 102-1-102-6: Outputs of the example object sensor devices 102 may be used by the vehicle control unit 110 to detect vehicle lane boundaries for a roadway, objects in a vehicle route 134, capture live video of the vehicle environment 116, determine a vehicle velocity, etc…. each of the object sensor devices 102 may be configured to sense and/or analyze structured light, time of flight (e.g., of signals for Doppler sensing), light detection and ranging (LIDAR), light fields, and other information to determine depth/distance, direction and/or velocity of objects);
a line lamp (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], and FIG. 2 the front projector and the rear projector 234) configured to generate and output a prediction line at a location corresponding to a line of a road (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving);
a location information device (Kim: FIG. 2 the GPS receiver 211, the detailed map DB 212, and the travelling state recognition device 214) configured to provide location information of the host vehicle (Kim: [0013]-[0014], [0035], [0055], [0060], and FIG. 2-9: the projection information controller 231 may confirm the current location of the vehicle through the GPS receiver 211, a detailed map of the neighboring roads through the detailed map database 212, and the traveling route through the navigation system 220, and may control the curvature of the laser beam so that the laser beam indicates the turning direction when the vehicle approaches a turning point. In addition, in the case in which the front and rear projectors 233 and 234, which will be described later, are configured to output a plurality of colors, the projection information controller 231 may perform control such that laser beams of different colors are output to respective locations); and
a vehicle controller configured to:
predict a forward line based on the line sensed by the multi-function sensor and the location information of the host vehicle (Rowell: [0040], [0042], FIG. 1-2 and FIG. 5-7)  provided by the location information device (Kim: [0013]-[0014], [0035]-[0036], [0048]-[0050], [0055], [0060], and FIG. 2-9: In addition, in the case in which the front and rear projectors 233 and 234, which will be described later, are configured to output a plurality of colors, the projection information controller 231 may perform control such that laser beams of different colors are output to respective locations); and control the line lamp to output the prediction line to follow the predicted forward line (Rowell: [0055]-[0058], [087]-[0090], FIG. 1-2 and FIG. 5-8: when the vehicle sensor data exceeds the threshold value, the appearance mode may convey the vehicle status via the enhanced lane marker data 316 based on at least one of a first virtual lane marker width 713 and pattern/color 712, a second virtual lane marker width 724 and pattern/color 722, and a virtual lane 702 having a first virtual lane marker width 713. As may be appreciated, the virtual lane 702 may also include a pattern/color, which may complement those of the virtual lane markers 510 and 520. Further, the widths 713 and 724, the pattern/colors 722 and 724, and the spacing value 714 may be different from one another to operate to direct attention of a vehicle operator, or prompt a user response, while also providing enhanced virtual lane marker data 316 to the overlay 606 and Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving).

As to claim 17, Rowell and Kim disclose the limitations of claim 15 further comprising the lamp system of claim 15, wherein the vehicle controller predicts the forward line by analyzing a curvature or a size of the line sensed by the multi-function sensor (Rowell: [0019]-[0020], [0027], [0040]-[0042], [0049], [0055], and FIG. 4-8: the vehicle control unit 110 may operate to generate virtual lane marker data as the vehicle 100 travels a roadway. The roadway may include a dotted center line and road edges. The roadway can also include several lanes on each side of a center line to define multiple roadway lanes).

As to claim 19, Rowell and Kim disclose the limitations of claim 15 further comprising the lamp system of claim 15, wherein the vehicle controller is configured to cause the prediction line and a location of the host vehicle to be displayed (Rowell: [0055]-[0058], [087]-[0090], FIG. 1-2 and FIG. 5-8: when the vehicle sensor data exceeds the threshold value, the appearance mode may convey the vehicle status via the enhanced lane marker data 316 based on at least one of a first virtual lane marker width 713 and pattern/color 712, a second virtual lane marker width 724 and pattern/color 722, and a virtual lane 702 having a first virtual lane marker width 713. As may be appreciated, the virtual lane 702 may also include a pattern/color, which may complement those of the virtual lane markers 510 and 520. Further, the widths 713 and 724, the pattern/colors 722 and 724, and the spacing value 714 may be different from one another to operate to direct attention of a vehicle operator, or prompt a user response, while also providing enhanced virtual lane marker data 316 to the overlay 606) through a head-up display (HUD) in real time (Rowell: [0028], [0055]-[0058], and FIG. 2-8: As may be appreciated, with this vehicle sensor data, vehicle control unit 110 may operate to generate virtual lane marker data that may be presented for display to a vehicle user of a graphical user interface device, such as a heads up display, a head unit display, dash display, etc. The vehicle control unit 110 may operate to select an appearance mode to produce enhanced virtual lane marker data based on vehicle sensor data relating to vehicle operation (such as velocity, acceleration, deceleration, etc.) in relation to a threshold value, as is discussed in detail with reference to FIGS. 2-8). 

Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowell (Rowell – US 2018/0370567 A1) in view of Kim (Kim – US 2020/0047807 A1) and further in view of Gallagher (Gallagher – US 10,595,176 B1).

As to claim 2, Rowell and Kim disclose the limitations of claim 1 except for the claimed limitations of the lamp system of claim 1, wherein the vehicle controller controls a fog lamp to be turned on when fog is detected through the multi-function sensor. 
However, it has been known in the art of vehicle control functions to implement the vehicle controller controls a fog lamp to be turned on when fog is detected through the multi-function sensor, as suggested by Gallagher, which discloses the vehicle controller controls a fog lamp to be turned on when fog is detected through the multi-function sensor (Gallagher: Abstract, column 7 lines 5-47 column 8 lines 6-21, lines 33-50, column 10 lines 36 - column 11 lines 2, and FIG. 3: The virtual lane line application may be activated automatically in a foggy condition based on weather data received from an off-board server or utilizing a fog sensor (e.g. same sensor utilized to automatically activate fog lamps on a vehicle) that identifies precipitation on the windshield. Additionally, a forward-facing camera that does not identify a vehicle ahead, but if radar or the V2X transceiver detects the vehicle, this may activate the virtual lane lines. In another example, the off-board server may send data or an alert to the vehicle that a foggy condition exists in the host vehicle's vicinity. In another example, the fog sensor may trigger activation if the sensor identifies fog above a threshold amount as indicated by fog sensor data).
Therefore, in view of teachings by Rowell, Kim, and Gallagher it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle display system of Rowell and Kim to include the vehicle controller controls a fog lamp to be turned on when fog is detected through the multi-function sensor, as suggested by Gallagher. The motivation for this is to provide driving condition of a vehicle to a driver in order to enable safe driving of the driver.

As to claim 4, Rowell, Kim, and Gallagher disclose the limitations of claim 1 further comprising the lamp system of claim 1, wherein the vehicle controller controls the line lamp to not be output when there is another vehicle that is moving in an opposite direction than a direction in which the host vehicle is moving, or when there is another vehicle that is in front of the host vehicle and is moving in a same direction in which the host vehicle is moving (Gallagher: column 8 lines 33-50, column 9 lines 16-50,  column 10 lines 36 - column 11 lines 2, and FIG. 3: the virtual lane line application may identify objects moving in the same path utilizing a dashed box 307. The dashed box may indicate other vehicles that are driving on the same road. As shown in other scenarios below, there may also be identifies for stationary objects that are difficult to see). 

As to claim 9, Rowell, Kim, and Gallagher disclose the limitations of claim 8 further comprising the method of claim 8, wherein the receiving of the forward line information includes: controlling a fog lamp to be turned on when fog is detected through the multi-function sensor (Gallagher: Abstract, column 7 lines 5-47 column 8 lines 6-21, lines 33-50, column 10 lines 36 - column 11 lines 2, and FIG. 3: The virtual lane line application may be activated automatically in a foggy condition based on weather data received from an off-board server or utilizing a fog sensor (e.g. same sensor utilized to automatically activate fog lamps on a vehicle) that identifies precipitation on the windshield. Additionally, a forward-facing camera that does not identify a vehicle ahead, but if radar or the V2X transceiver detects the vehicle, this may activate the virtual lane lines. In another example, the off-board server may send data or an alert to the vehicle that a foggy condition exists in the host vehicle's vicinity. In another example, the fog sensor may trigger activation if the sensor identifies fog above a threshold amount as indicated by fog sensor data). 

As to claim 11, Rowell, Kim, and Gallagher disclose the limitations of claim 8 further comprising the method of claim 8, wherein the controlling of the line lamp includes: controlling only the line lamp to not be output when there is another vehicle that is moving in an opposite direction than a direction in which the host vehicle is moving, or when there is another vehicle that is in front of the host vehicle and is moving in a same direction in which the host vehicle is moving (Gallagher: column 8 lines 33-50, column 9 lines 16-50,  column 10 lines 36 - column 11 lines 2, and FIG. 3: the virtual lane line application may identify objects moving in the same path utilizing a dashed box 307. The dashed box may indicate other vehicles that are driving on the same road. As shown in other scenarios below, there may also be identifies for stationary objects that are difficult to see). 

As to claim 16, Rowell, Kim, and Gallagher disclose the limitations of claim 15 further comprising the lamp system of claim 15, wherein the vehicle controller controls a fog lamp to be turned on when fog is detected through the multi-function sensor (Gallagher: Abstract, column 7 lines 5-47 column 8 lines 6-21, lines 33-50, column 10 lines 36 - column 11 lines 2, and FIG. 3: The virtual lane line application may be activated automatically in a foggy condition based on weather data received from an off-board server or utilizing a fog sensor (e.g. same sensor utilized to automatically activate fog lamps on a vehicle) that identifies precipitation on the windshield. Additionally, a forward-facing camera that does not identify a vehicle ahead, but if radar or the V2X transceiver detects the vehicle, this may activate the virtual lane lines. In another example, the off-board server may send data or an alert to the vehicle that a foggy condition exists in the host vehicle's vicinity. In another example, the fog sensor may trigger activation if the sensor identifies fog above a threshold amount as indicated by fog sensor data).

As to claim 18, Rowell, Kim, and Gallagher disclose the limitations of claim 15 further comprising the lamp system of claim 15, wherein the vehicle controller controls the line lamp to not be output when there is another vehicle that is moving in an opposite direction than a direction in which the host vehicle is moving, or when there is another vehicle in front of the host vehicle that is moving in a same direction in which the host vehicle is moving (Gallagher: column 8 lines 33-50, column 9 lines 16-50,  column 10 lines 36 - column 11 lines 2, and FIG. 3: the virtual lane line application may identify objects moving in the same path utilizing a dashed box 307. The dashed box may indicate other vehicles that are driving on the same road. As shown in other scenarios below, there may also be identifies for stationary objects that are difficult to see).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowell (Rowell – US 2018/0370567 A1) in view of Kim (Kim – US 2020/0047807 A1) and further in view of Otake (Otake – US 2018/0037216 A1).

As to claim 6, Rowell and Kim disclose the limitations of claim 5 except for the claimed limitations of the lamp system of claim 5, wherein the vehicle controller warns a driver through a warning device when the location of the host vehicle displayed on the HUD in real time deviates from the prediction line displayed on the HUD by at least a predetermined deviation amount. 
However, it has been known in the art of vehicle control functions to implement the vehicle controller warns a driver through a warning device when the location of the host vehicle displayed on the HUD in real time deviates from the prediction line displayed on the HUD by at least a predetermined deviation amount, as suggested by Otake, which discloses the vehicle controller warns a driver through a warning device when the location of the host vehicle displayed on the HUD in real time deviates from the prediction line displayed on the HUD by at least a predetermined deviation amount (Otake: Abstract, [0033], [0076], [0090], [0174], FIG. 1 and FIG. 11-12: The lane departure alert control (hereinafter referred to as “LDA”) is control of applying the steering torque to the steering mechanism so that the position of the own vehicle does not deviate outside of the “lane (travel lane) in which the own vehicle is traveling”, thereby assisting the steering operation of the driver. Moreover, when the LDA is about to be carried out, the driver is warned by the buzzer 81 or the display device 82).
Therefore, in view of teachings by Rowell, Kim, and Otake it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle display system of Rowell and Kim to include the vehicle controller warns a driver through a warning device when the location of the host vehicle displayed on the HUD in real time deviates from the prediction line displayed on the HUD by at least a predetermined deviation amount, as suggested by Otake. The motivation for this is to provide driving condition of a vehicle to a driver in order to enable safe driving of the driver.

As to claim 13, Rowell, Kim, and Otake disclose the limitations of claim 12 further comprising the method of claim 12, further comprising: 
after the controlling of the line lamp (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving), 
warming a driver through a warning device when the location of the host vehicle displayed on the HUD in real time deviates from the prediction line displayed on the HUD by at least a predetermined deviation amount (Otake: Abstract, [0033], [0076], [0090], [0174], FIG. 1 and FIG. 11-12: The lane departure alert control (hereinafter referred to as “LDA”) is control of applying the steering torque to the steering mechanism so that the position of the own vehicle does not deviate outside of the “lane (travel lane) in which the own vehicle is traveling”, thereby assisting the steering operation of the driver. Moreover, when the LDA is about to be carried out, the driver is warned by the buzzer 81 or the display device 82). 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowell (Rowell – US 2018/0370567 A1) in view of Kim (Kim – US 2020/0047807 A1) and further in view of Takeda et al. (Takeda – US 2005/0237758 A1).

As to claim 7, Rowell and Kim disclose the limitations of claim 1 further comprising the lamp system of claim 1, wherein the line lamp includes a light source (Kim: [0033], [0066], and FIG. 2: The projectors 233 and 234 according to the embodiment may include more or fewer light sources than the above configuration, or may have different arrangement types of light sources. For example, a plurality of light sources having different radiation angles from each other may be provided, and the light sources may be controlled so as to be selectively turned on so as to naturally generate a curved line. Alternatively, the light sources may be provided with slits so as to project lines having different curvatures from each other) except for the claimed limitations of a light source capable of condensing light. 
However, it has been known in the art of vehicle control functions to implement a light source capable of condensing light, as suggested by Takeda, which discloses a light source capable of condensing light (Takeda: Abstract, [0059], and FIG. 14: The headlight 500 for the vehicle includes a light source line 502 in which one light condensing unit 100, two intermediate diffusing units 110 and one light source module 10c of the large diffusing unit 120 are connected in series and a light source line 504 in which two light condensing units 100 and two light source modules 10c in the large diffusing unit 120 are connected in series. The lighting circuit 700 independently supplies electric power respectively to the light source line 502 and the light source line 504).
Therefore, in view of teachings by Rowell, Kim, and Takeda it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle display system of Rowell and Kim to include a light source capable of condensing light, as suggested by Takeda. The motivation for this is to implement a known alternative light source in a vehicle in order to maintain safety of the vehicle during travelling.

As to claim 20, Rowell, Kim, and Takeda disclose the limitations of claim 15 further comprising the lamp system of claim 15, wherein the line lamp includes a light source capable of condensing light (Takeda: Abstract, [0059], and FIG. 14: The headlight 500 for the vehicle includes a light source line 502 in which one light condensing unit 100, two intermediate diffusing units 110 and one light source module 10c of the large diffusing unit 120 are connected in series and a light source line 504 in which two light condensing units 100 and two light source modules 10c in the large diffusing unit 120 are connected in series. The lighting circuit 700 independently supplies electric power respectively to the light source line 502 and the light source line 504).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rowell (Rowell – US 2018/0370567 A1) in view of Kim (Kim – US 2020/0047807 A1) and Otake (Otake – US 2018/0037216 A1) and further in view of Takeda et al. (Takeda – US 2005/0237758 A1).

As to claim 14, Rowell, Kim, Otake and Takeda disclose the limitations of claim 13 further comprising the method of claim 13, wherein the line lamp includes a light source capable of condensing light (Takeda: Abstract, [0059], and FIG. 14: The headlight 500 for the vehicle includes a light source line 502 in which one light condensing unit 100, two intermediate diffusing units 110 and one light source module 10c of the large diffusing unit 120 are connected in series and a light source line 504 in which two light condensing units 100 and two light source modules 10c in the large diffusing unit 120 are connected in series. The lighting circuit 700 independently supplies electric power respectively to the light source line 502 and the light source line 504). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ebert et al., US 6,497,297 B1, discloses method for integrated representation of the parameters of a distance control device.
Ono et al., US 2020/0114933 A1, discloses display device.
Hakki et al., US 2019/0329708 A1, discloses collision prevention system.
Okayama et al., US 2019/0293936 A1, discloses display device and moving body carrying display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684